
	
		II
		111th CONGRESS
		1st Session
		S. 2481
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  mold curing devices used in the manufacture of extra-wide pneumatic truck and
		  automobile tires, and parts and accessories thereof.
	
	
		1.Certain mold curing devices used in the
			 manufacture of extra-wide pneumatic truck and automobile tires, and parts and
			 accessories thereof
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Curing presses of a kind used to produce pneumatic truck and
						automobile tires having a tread width of at least 450 mm, such presses together
						with head of line selection equipment, and parts thereof (provided for in
						subheadings 8477.51.00, 8477.90.25, 8477.90.65, or 8477.90.85)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
